Exhibit 23.3 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-201584) and Form S-8 (Nos. 333-181075, 333-26049, 333-26151, 333-91879, 333-60480, 333-82926, 333-106265, 333-134690, 333-124882, 333-109405, 333-166642, and 333-166641) of Corning Incorporated of our report dated February 8, 2014 relating to the financial statements of Samsung Corning Precision Materials, Co., Ltd., which appears in this Form 10-K. /s/ Samil PricewaterhouseCoopers Seoul, Korea February 11, 2016 © 2016 Corning Incorporated. All Rights Reserved.
